Citation Nr: 1429785	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  06-18 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether a February 2003 rating decision, which granted service connection for Non-Hodgkin's lymphoma for accrued benefits purposes, effective May 21, 2000, should be revised on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Chris Attig, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and L.V.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971.  He died in July 2002.  The appellant is his surviving spouse.

This case has a complex procedural history, originating from a February 2003 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office, which granted service connection for Non-Hodgkin's lymphoma (NHL) for accrued benefits purposes, effective May 11, 2000.  The appellant filed a petition for an earlier effective date of the award of service connection, which was denied in a May 2005 rating decision.  Although the appellant submitted a timely notice of disagreement with that unfavorable determination, she declined to perfect an appeal within the statutorily prescribed period following the April 2004 statement of the case.  See 38 U.S.C.A. § 7105(c).  Instead, she waited until November 2004 to submit further argument in support of her earlier effective date claim.  Tellingly, the appellant did not contest the finding of the agency of original jurisdiction (AOJ) that her appeal of that issue was untimely.  Rather, she proceeded to collaterally attack the February 2003 rating decision, which had imposed the effective date in question, on the grounds of clear and unmistakable error (CUE).  Accordingly, following a January 2010 hearing before a now-retired Veterans Law Judge, the Board construed the issue on appeal as a motion to revise the February 2003 rating decision based on CUE.  The Board then denied that issue in a February 2011 decision, which the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2013 joint motion for remand, the Court ordered that the August 2011 decision be vacated and that the underlying issue be remanded to the Board for further review.  See May 2013 Court Order.  Notably, while the appellant was proceeding pro se at the time her motion for CUE was originally before the Board, she is now represented by the attorney identified on the title page.  See May 19, 2014, Correspondence (confirming that the appellant has appointed the above-captioned attorney as her representative in proceedings before VA, as well as the Court).

As discussed in further detail below, the May 2013 joint motion has advanced a theory of CUE in the February 2003 rating decision that was not previously apparent to VA adjudicators.  Thus, the Board must defer consideration of that newly raised theory until it is addressed, in the first instance, by the AOJ.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006) (noting that each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE in a rating decision that has not been adjudicated by the AOJ in the first instance).  Such deferral is also necessary as the attorney for the appellant has submitted extensive argument to the Board directly, without waiving initial AOJ review.  See March 7, 2014, Response to the Board's 90-day Letter.  It follows that a final decision would be premature at this time and the appeal must be remanded to the AOJ.  


REMAND

When this case was previously before the Board, the appellant was alleging CUE in the February 2003 rating decision on the grounds that it had failed to assign an effective date earlier than May 11, 2000, based upon the Nehmer class rules set forth in 38 C.F.R. § 3.816.  Parenthetically, the Board observes that these specific rules were promulgated to implement federal district court orders following years of litigation over compensation for Vietnam-era veterans exposed to Agent Orange.  See generally Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).  

In denying the appellant's previous CUE challenge, the Board determined that her deceased spouse, the Veteran, had not been a Nehmer class member as defined by the applicable regulation.  See 38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  Notably, the appellant has not contested the Board's denial of that particular theory of CUE.  Instead, she has presented an alternate theory for why the February 2003 rating decision was clearly and unmistakably erroneous.  As outlined by the parties to the May 2013 joint motion, this new CUE theory turns on an allegation that the February 2003 rating decision mischaracterized the Veteran's May 11, 2000, submission as a petition to reopen a previously denied claim of service connection for NHL, rather than a statement in support of an original claim for such benefits, which had been pending since January 5, 1996.  In support of this contention, the parties have called attention to a May 2006 statement of the case in which the AOJ conceded the following:

Rating dated April 13, 1996, denied claim for service connection  for [NHL]. . . VA rating dated March 31, 1998, again denied service connection.  The date of claim for the decision was specifically noted as January 1996, the date of the original claim, which supports the conclusion that the rating specialist did not consider the original rating to have become final . . . 

VA had requested evidence in support of the claim from the [V]eteran by letter 02-06-98 as a claim based on radiation exposure had been raised.  This was a new basis for the claim.  The [V]eteran submitted evidence in response to this letter which was received apparently April 10, 1998, subsequent to the [March 1998] rating decision which continued the denial of service connection.  No final rating action was in fact taken on this evidence, which should have been done, and to this extent the claim for [NHL] due to radiation exposure was not properly addressed and may be considered to be open.

See May 2006 Statement of the Case (emphasis added).

In essence, the parties to the joint motion agree that the February 2003 rating decision failed to address the evidence, highlighted above, which suggests that the April 1996 and March 1998 adjudications never achieved finality due to improper action by the AOJ, and that the Veteran's application for service connection for NHL therefore remained pending since his original date of claim (January 5, 1996).  See Joint Motion at 2-3.  Such evidence, the parties further maintain, is critical to the appeal as it supports the appellant's theory that the February 2003 rating decision was clearly and unmistakably erroneous and that the effective date of her award of service connection, for accrued benefits purposes, should be retroactively extended to January 5, 1996.  Id.  

As discussed, this particular theory of CUE has not yet been addressed by the AOJ and, thus, the Board is without jurisdiction to consider it at this time.  See Andre, 301 F.3d at 1361; Jarrel, 20 Vet. App. at 332-33.  Accordingly, to ensure compliance with the May 2013 joint motion and ensuing Court Order, the AOJ should expressly consider this newly raised theory in determining whether to revise its February 2003 rating decision on the basis of CUE.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006); McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).

In making the above determination, the AOJ should also consider the ancillary argument, contained in the joint motion, regarding the two-year restriction on the recovery of benefits accrued by veterans who, like the appellant's deceased spouse, died prior to December 16, 2003.  See 38 U.S.C.A. § 5121(a)(c) (West 1991).  Specifically, the parties to the joint motion assert that this statutory provision "does not limit a survivor's recovery of accrued benefits to those benefits accrued in the two year period immediately prior to a Veteran's death.  Rather, such recoveries c[an] be awarded for any two year period where entitlement [i]s warranted."  See Joint Motion at 3 (citing Sharp v. Nicholson, 403 F.3d 1324 (Fed. Cir. 2005)).

Based upon this interpretation of the statute, the parties have determined that VA should consider whether the award of accrued benefits for a two-year period other than that which was previously established "might result in an increased benefit for [the] Appellant."  See Joint Motion at 4; see also Terry v. Principi, 367 F.3d 1291, 1294-96 (Fed. Cir.2004) (holding that recovery of accrued benefits under 38 U.S.C.A. § 5121(a)(c) is limited to '"a maximum two-year period of benefits accrued at any time during the veteran's life,' not just the two years immediately preceding death") (quoted in Sharp, supra).  Accordingly, the AOJ should consider this possibility in weighing the new theory of CUE outlined in the joint motion.

Accordingly, the case is REMANDED for the following action:

Readjudicate the matter on appeal in view of the new theory of CUE outlined in the May 2013 joint motion.  As discussed above, the appellant is are now alleging that the February 2003 rating decision was clearly and unmistakably erroneous insofar as it misconstrued the Veteran's May 11, 2000, submission as a petition to reopen a previously denied claim of service connection for NHL, rather than a statement in support of an original claim for such benefits, which had remained pending since January 5, 1996.  

In considering this new theory for why the February 2003 rating decision should be revised on the basis of CUE, please review the May 2006 statement of case in which the AOJ suggested that the Veteran's original (January 5, 1996) claim for service connection for NHL had not been properly developed and that, as a consequence, the April 1996 and May 1998 rating decisions denying that claim never attained finality.  

Also consider whether an award of accrued benefits for a two-year period other than that which was previously established might be warranted, pursuant to the dictates of Sharp and Terry, and whether such an allowance "might result in an increased benefit for [the] Appellant."  See Joint Motion at 4; see also Sharp v. Nicholson, 403 F.3d 1324, 1327 (Fed. Cir. 2005) (quoting Terry v. Principi, 367 F.3d 1291, 1294-96 (Fed. Cir.2004) (holding that recovery of accrued benefits under 38 U.S.C.A. § 5121(a)(c) is limited to '"a maximum two-year period of benefits accrued at any time during the veteran's life,' not just the two years immediately preceding death.")).

Finally, consideration should be given to the March 2014 written argument that the appellant's attorney has submitted, without waiver, in response to the Board's 90-day letter.  

If any benefit sought on appeal is not granted, the appellant and her attorney should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development  must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 ( 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


